 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRI YORK

PORTERS OT eee eee eee OR dy DATE FILED: €] ik

UNITED STATES OF AMERICA : ORDER

-v. - : 19 Cr. 112 (RMB)
ANDREW MOODY,
Defendant.
a _— —_ —_— —_ —_— — — — —_ — —- -. Ke He -xX

WHEREAS, with the defendant’s consent, his guilty plea
allocution was made before a United States Magistrate Judge on
October 29, 2019;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court
has determined that the defendant entered the guilty plea
knowingly and voluntarily and that there was a factual basis for
the guilty plea;

IT iS HEREBY ORDERED that the defendant’s guilty plea
is accepted.

Dated: New York, New York

November /Q , 2019

SO ORDERED:

iis

HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
